UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-176312 ASIA PACIFIC BOILER CORPORATION (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Unit 10 & 11, 26th Floor, Lippo Centre, Tower 2, 89 Queensway Admiralty, Hong Kong N/A (Address of principal executive offices) (Zip Code) +852-3875-3362 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act [X] YES [ ] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 31,800,000 common shares issued and outstanding as of February 5, 2013. ASIA PACIFIC BOILER CORPORATION FORM 10-Q December 31, 2012 INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and six month periods ended December 31, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 Asia Pacific Boiler Corp. (fka Panama Dreaming Inc.) (An Exploration Stage Company) BALANCE SHEETS (Unaudited) December 31, June 30, ASSETS Current Assets Cash $ - $ 13,862 TOTAL ASSETS $ - $ 13,862 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable $ 46 $ 660 Advanced from Related Party 16,723 7,000 TOTAL LIABILITIES 16,769 7,660 Stockholders’ Equity (Deficit) Preferred stock, 100,000,000 shares authorized, $0.00001 par value; 0 shares issued and outstanding - - Common Stock, $0.00001 par value, 400,000,000 shares authorized, 31,800,000 shares issued and outstanding. 318 318 Additional paid in capital 49,182 49,182 Deficit accumulated during the development stage (66,269) (43,298) Total Stockholders’ Equity (Deficit) (16,769) 6,202 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ - $ 13,862 The accompanying notes are an integral part of these interim unaudited financial statements. F-1 Asia Pacific Boiler Corp. (fka Panama Dreaming Inc.) (An Exploration Stage Company) Statement of Expenses (Unaudited) Three Months Ended December 31 Six Months Ended December 31 For the period From June 23, 2011 (Inception) Through 2012 2011 2012 2011 December 31, 2012 COSTS AND EXPENSES Consulting fees $ 5,010 $ 6,035 $ 9,565 $ 10,275 $ 30,579 Legal & accounting 7,538 1,500 12,438 10,500 25,938 General & administrative 847 711 968 1,624 9,752 NET LOSS $ (13,395) $ (8,246) $ (22,971) $ (22,399) $ (66,269) NET LOSS PER COMMON SHARE - BASIC AND DILUTED $ (0.00) $ (0.00) $ (0.00) (0.00) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING- BASIC AND DILUTED 31,800,000 20,000,000 31,800,000 20,000,000 The accompanying notes are an integral part of these interim unaudited financial statements. F-2 Asia Pacific Boiler Corp. (fka Panama Dreaming Inc.) (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended December 31, Inception (
